Plaintiff in error, hereinafter called defendant, was convicted in the district court of Nowata county of theft of domestic fowls, and was sentenced to serve a term of one year in the state penitentiary. *Page 280 
Judgment was rendered on the 2d day of February, 1933, and the appeal was lodged in this court August 2, 1933. No briefs have been filed in support of the appeal, and no appearance was made for oral argument.
Upon a careful examination of the record, we find the judgment amply supported by the evidence and observe no material errors.
The case is affirmed.